                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

ADAM LANE                                                                   PLAINTIFF
ADC #155843

V.                           CASE NO. 5:18-cv-231-JM-BD

ISAAC WADE, et al                                                        DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED, this 15th day of April, 2019.


                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
